Case 1:19-cr-00391-JKB Document 8 Filed 01/16/20 Page 1 of 2

Att 5,0

i)”  paicvzp/em USAO#2019R0501 ricia oie

IN THE UNITED STATES DISTRICT COURT
20H THE; DISTRICT OF MARYLAND

   

UNITED STATES OF AMERICA - le. .
ms C7 ‘lac * CRIMINAL NO. JKB-19-0391
v. BY. /f. samen aya
P77" UTX (Obstruction of Persons in the Free
STEPHEN LYLE ORBACK, * Exercise of Religious Beliefs, 18 U.S.C.
* § 247(a)(2); Interstate Threatening
Defendant. * Communications, 18 U.S.C. § 875(c)}
. k
*
RARKEAH

SUPERSEDING INDICTMENT
COUNT ONE
The Grand Jury for the District of Maryland charges that:
Between on or about May 12, 2019, and on or about July 21, 2019, in the District of

Maryland and elsewhere, the defendant,

STEPHEN LYLE ORBACK,

knowingly and intentionally obstructed and attempted to obstruct by threat of force persons

affiliated with the Rosh Pina Messianic Congregation in the enjoyment of their free exercise of

religious beliefs. This offense was in and affected interstate commerce and included the threatened

use of a dangerous weapon, explosives, and fire.

18 U.S.C. §§ 247(a)(2) and (4\(3). _
Case 1:19-cr-00391-JKB Document 8 Filed 01/16/20 Page 2 of 2

COUNT TWO

The Grand Jury for the District of Maryland further charges that:

Between on or about May 12, 2019, and on or about July 21, 2019, in the District of
Maryland and elsewhere, the defendant, |

STEPHEN LYLE ORBACK,

knowingly and willfully transmitted in interstate commerce threats to kill and injure other
persons. Specifically, the defendant made multiple telephone calls to an employee of the Rosh
Pina Messianic Congregation, in Owings Mills, Maryland, and threatened to injure members of
that congregation.

18 U.S.C. § 875(c)

Robert K. Hur
United States Attorney

Matha fof

   

istant Attorney General

   

 

Civil Rights Division
A TRUE BILL:
‘sl lie,
‘SIGNATURE REDACTED 1 |rolleed0
FOREPERSON Date
